Citation Nr: 0018878	
Decision Date: 07/19/00    Archive Date: 07/25/00

DOCKET NO.  97-28 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for malaria.  

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right hip (leg) 
disorder.  

3.  Entitlement to service connection for bilateral hearing 
loss.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his wife, and two brothers


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from January 1942 to 
November 1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  

The record reflects that service connection for residuals of 
a right leg injury was initially denied in July 1974.  
Service connection for that disorder and for malaria was 
denied in subsequently dated rating decisions in March 1978, 
January 1989, March 1989, January 1990, and May 1990.  The 
Board dismissed the veteran's appeal of the RO's 1990 
decisions in a January 1992 decision.  The Board's dismissal 
was based on the lack of timely filed substantive appeal.

The veteran filed to reopen his service connection claims in 
March 1996.  The decision below will look to the May 1990 
rating action as the last final denial of the claims for 
service connection for malaria and a right hip (leg) 
disorder, as that was the last decision based on the merits 
of the claim.  


FINDINGS OF FACT

1.  The veteran was previously denied service connection for 
residuals of injury to the right leg by the RO in a July 1974 
rating action on the basis that this disorder was not shown 
by the evidence of record.  

2.  In an unappealed rating decision in March 1978, service 
connection was denied for malaria, and the claim for service 
connection for a right leg disability was not reopened.

3.  The RO determined that new and material evidence had not 
been submitted to reopen the 1974 claim in rating decisions 
in January 1989, March 1989, January 1990 and May 1990.  

4.  Evidence submitted since the May 1990 RO denial of the 
veteran's claim of service connection for malaria is 
cumulative of evidence considered previously or is not so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.  

5.  Evidence submitted since the May 1990 RO denial of the 
veteran's claim of service connection for a right hip (leg) 
disorder is cumulative or not so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim.  

6.  Competent evidence does not show that current bilateral 
hearing loss disability is linked to active service or as a 
result of malaria medications.  


CONCLUSIONS OF LAW

1.  Evidence received in support of the claim for service 
connection for malaria is not new and material, and the claim 
has not been reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. §§ 3.104, 3.156 (1999).  

2.  Evidence received in support of the claim for service 
connection for a right hip (leg) disorder is not new and 
material, and the claim has not been reopened.  38 U.S.C.A. 
§§ 5108, 7105; 38 C.F.R. §§ 3.104, 3.156.  

3.  The veteran has not presented a well-grounded claim of 
service connection for bilateral hearing loss.  38 U.S.C.A. 
§ 5107(a) (West 1991).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records (SMRs) are unavailable, 
having been destroyed in a fire during the early 1970s at the 
National Personnel Records Center (NPRC).  This was verified 
by the NPRC on numerous occasions.  

In February 1974, the veteran filed a claim for service 
connection for a right leg injury.  Added to the claims 
folder were VA records from 1973 and 1974 which showed 
treatment for a back disorder.  The claim for service 
connection for a right leg disorder was denied by RO rating 
decision in July 1974.  

In October 1977, the veteran filed a claim for service 
connection for malaria and for a right leg condition.  

Daily sick reports from the veteran's service period were 
subsequently received and they reflect that the veteran 
reported to sick call on August 16, 1943, and was returned to 
duty.  He was also shown to have been hospitalized from 
September 2, 1943, to September 10, 1943, and discharged to 
duty.  No diagnosis is shown.  The final report of treatment 
was on November 25, 1943, when he was seen for sick call and 
returned to duty.  

Also added to the record was a private record dated in May 
1974 which reported that the veteran had initially received 
treatment at that facility in 1959 for back complaints and 
was subsequently followed for arthritis of the lumbar spine, 
spina bifida, and herniated nucleus pulposus at L3-L4.  A 
December 1974 VA record reflecting treatment for a 
psychiatric disorder and for osteoarthritis of the back and 
legs, reports that the veteran was first admitted to that 
hospital in November 1972 for diagnoses to include 
osteoarthritis of both hips.  

In March 1978, the RO denied service connection for malaria 
and for a right leg disorder as not shown by the evidence of 
record.  The veteran was informed of this denial that same 
month.  

The veteran attempted to reopen his claims for service 
connection for malaria and for a right leg disorder in April 
1982, but he was informed by the RO that his claim was 
essentially a duplicate of previously filed claim.  It was 
noted that he had not presented new and material evidence and 
no change in previous determinations was warranted.  

He again filed to reopen these claims in November 1985.  
Numerous attempts were made to obtain the veteran's SMRs.  
The claims were ultimately denied in January 1989 and March 
1989 as the only evidence added to the record was duplicate 
morning reports, already considered.  

In an October 1989 statement, the veteran reiterated that he 
sustained a right leg injury when he jumped into a trench.  
He also repeated that he suffered his first bout of malaria 
when he was in New Guinea, and was flown out for treatment.  

In January 1990 the RO denied the claims for service 
connection for malaria and for a right lower extremity 
disorder in that the veteran's statement did not constitute 
new and material evidence.  

In a March 1990 statement, E. P. Szerlip, M.D., noted that he 
had seen the veteran primarily for complaints of pain across 
the right groin and lower back.  He also note that the 
veteran reported that he had been falling more frequently 
because his right leg went out from under him.  

In May 1990, the RO determined that Dr. Szerlip's statement 
was not new and material evidence, and the claims for service 
connection for malaria and a right leg disorder were denied.  
In January 1992, the Board denied the veteran's attempts to 
reopen his claim in that a timely substantive appeal was not 
filed.  

In March 1996, the veteran filed a claim for service 
connection for malaria and for a right hip disorder.  
Evidence added to the claims file includes VA outpatient and 
hospital treatment reports from 1995 through 1996 reflecting 
that the veteran underwent a total right replacement in May 
1995.  In a March 1996 rating decision, the RO determined 
that this evidence was inadequate to reopen the claims on 
appeal.  It was pointed out that this evidence did not show 
that the veteran had malarial episodes or that even if he was 
treated during service for malaria, no current impairment of 
health was demonstrated.  Additionally, it was noted that the 
evidence did not establish that the postservice right hip 
replacement was the result of any inservice injury.  

Added to the record in 1987 were statements by the veteran's 
brother and sister attesting to the fact that the veteran was 
treated for malaria in 1947.  

At a March 1998 personal hearing, the veteran testified that 
he received extensive treatment (including hospitalization) 
during service for malaria beginning in 1943.  
After service, he experienced malarial attacks between the 
years 1946 to 1951, but that he did not seek treatment at 
that time or subsequently.  His brothers recalled that the 
veteran had malarial attacks in 1946 and 1947.  The veteran's 
wife testified that he suffered from malarial attacks after 
they were married in 1950, and that these had continued until 
1951.  At the hearing, the veteran submitted copy of book 
regarding World War II and requested that an excerpt be 
considered as evidence.  This excerpt is of record.  The 
referenced pages reflect that during the fighting to secure 
Port Moresby, the Allied forces were half starved, sick with 
fevers and disease of the jungle, and were without quinine or 
Atabrine for malaria.  

In April 1998, the RO determined that new and material 
evidence had not been submitted that was sufficient to reopen 
the claims for service connection for malaria and for a right 
hip disorder.  

Subsequently added to the record were VA records from 1997 
reflecting that the veteran was treated for acute back pain 
and left hips pain and records from 1998 reflecting that the 
veteran was diagnosed as having bilateral hearing loss.  

In August 1998, the RO determined that new and material 
evidence had not been submitted to reopen the claims for 
service connection for malaria and for a right hip disorder.  
It was specifically pointed out that the evidence added to 
the record essentially was duplicative of evidence previously 
considered.  

Subsequently added to the record were VA treatment records 
from 1998 which continued hip complaints.  

In March 1999 rating decisions, the RO declined to reopen the 
veteran's claims for service connection for malaria and a 
right hip disorder and denied service connection for hearing 
loss as a result of quinine and Atabrine.  

Whether New and Material Evidence Has Been Submitted to 
Reopen a Claim for Service Connection for Malaria and for a 
Right Hip (Leg) Disorder

Criteria and Analysis

1. Finality

The veteran's claim for service connection for malaria and a 
right leg disorder were finally denied in May 1990.  A 
determination on a claim by the agency of original 
jurisdiction of which a claimant is properly notified is 
final if an appeal is not filed as prescribed in Department 
regulations.  38 U.S.C.A. § 7105(c) (West 1991).  The May 
1990 denial, confirmed by a Board decision in January 1992, 
due to a procedural defect was final a year after mailing of 
notification to him of the decision.  38 C.F.R. §§ 3.104, 
20.302. (1999).

With regard to the claim for service connection for a right 
leg (hip) disorder, the question arises as to whether this is 
an original claim or an attempt to reopen a previously denied 
claim.  In the prior final denials, the claim was labeled as 
one for service connection for a right leg disability, 
whereas during the course of the current appeal it has been 
labeled as one for service connection for a right leg and hip 
disability.  In Ephraim v. Brown, 82 F.3d 399, 402 (Fed. Cir. 
1996), the Federal Circuit held that a claim based on a new 
diagnosis constituted a new claim and should be decided on a 
de novo basis.  However, in Ashford v. Brown, 10 Vet. App. 
120, 123 (1997), the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
noted: "Notwithstanding the nomenclature and varied etiology 
attributed to his disability, [the veteran's] 'lung 
condition,' by any name, remains the same; it is 
'inextricably intertwined' with his previous claim for 
entitlement to service connection for a lung disorder."

The Board finds that the instant claim is more akin to that 
in Ashford than in Ephraim.  As will be discussed in greater 
detail below, the RO considered evidence of a hip disability 
at the time of its prior final denial's of service connection 
for a right leg disability.  The record does not contain a 
new diagnosis (although it is noted that the previously 
considered right hip arthritis apparently required a 
subsequent right hip replacement).  Accordingly, the Board 
will consider whether new and material evidence has been 
submitted to reopen the claim for service connection for a 
right hip disability.

2. New and Material Evidence

Because the present appeals do not arise from an original 
claim, but rather comes from an attempt to reopen a claim 
which was previously denied, the Board must bear in mind the 
important distinctions between those two types of claims.  As 
provided by statute, and emphasized in decisions of the Court 
of Veterans Appeals (Court), applications to reopen 
previously denied claims to which finality has attached 
require the Board to conduct a two-step analysis.  First, the 
Board must determine whether the evidence is "new and 
material."  Second, if the Board determines that the claimant 
has produced new and material evidence, the claim is reopened 
and the Board must evaluate the merits of the appellant's 
claim in light of all the evidence, both old and new.  Manio 
v. Derwinski, 1 Vet. App. 140 (1991).

As defined by regulation, new and material evidence means 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in 
connection with the evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been 
presented, VA must first decide whether evidence submitted 
since the prior final denial is new.  As indicated by the 
regulation, cited above, and by judicial caselaw, "new" 
evidence is that which was not of record at the time of the 
last final disallowance ("on any basis" - merits or 
otherwise) of the claim, and is not "merely cumulative" of 
other evidence that was then of record.  See Evans v. Brown, 
9 Vet. App. 273, 283-285 (1996).  This analysis is undertaken 
by comparing newly received evidence with the evidence 
previously of record. After evidence is determined to be new, 
the next question is whether it is material.

The Board notes that, until recently, caselaw of the Court 
mandated that the second question to be addressed in the 
first step of the Manio analysis was whether the new evidence 
is probative of the disputed issue which was the basis for 
the prior final disallowance.  See Struck v. Brown, 9 Vet. 
App. 145, 151 (1996).  Then, the third question was to 
determine whether, in light of all the evidence of record, 
there was a "reasonable possibility that the new evidence, 
when viewed in the context of all the evidence, both new and 
old, would change the outcome" in the prior determination.  
See Colvin, supra, at 174; Evans, supra, at 283.  However, 
the United States Court of Appeals for the Federal Circuit 
has held that the judicially-created standard of the Court of 
Veterans Appeals, as to reasonable possibility of change in 
outcome, was inconsistent with, and more restrictive than, 
the language of section 3.156(a) of VA's regulations, cited 
above, and the Federal Circuit Court has thus overruled the 
Colvin test to that extent.  Hodge v. West, 155 F. 3d. 1356 
(Fed. Cir. 1998).  It is therefore impermissible to apply 
this third question in the first step of the  Manio analysis 
to the appellant's claim.  Instead, the claim must be 
analyzed only in light of the regulatory language of 38 
C.F.R. § 3.156.

This new, more flexible materiality standard was further 
illuminated in a recent decision in which the Federal 
Circuit's holding in Hodge was interpreted by a panel of the 
Court of Veterans Appeals: "Hodge provides for a reopening 
standard which calls for judgments as to whether new evidence 
(1) bears directly or substantially on the specific matter, 
and (2) is so significant that it must be considered to 
fairly decide the merits of the claim."  Fossie v. West, 12 
Vet. App. 1, 4 (1998).  Since the expression "bears directly 
or substantially on the specific matter" is essentially 
equivalent to "relevant and probative of the issue at hand" 
(see Colvin, supra, at 174), it thus appears that the Federal 
Circuit, in Hodge, and the Court of Veterans Appeals, in 
Fossie, may have left undisturbed the first two questions in 
step one of the Manio/Colvin/Evans analysis, and invalidated 
only the third question, as to reasonable possibility of 
change in outcome, in favor of the newly articulated third 
question, i.e., sufficient significance to require 
consideration on the merits.

However, we recognize that, in another recent decision of the 
Court, a finding of the Board that newly submitted evidence 
was not "relevant and probative of the issue at hand" was 
held to be contrary to the Hodge holding, and resulted in a 
remand by the Court.  See Henderson v. West, 12 Vet. App. 11, 
20-21 (1998).  We note that the panels in Fossie and 
Henderson were constituted of different judges.  
Nevertheless, since Henderson post-dated Fossie, we infer 
from the holding of the latter panel that there is a 
substantive difference between the regulatory criterion 
requiring new evidence which "bears directly or substantially 
on the specific matter under consideration" and the caselaw 
criterion requiring that the new evidence be "relevant and 
probative of the issue at hand."  See Bethea v. Derwinski, 2 
Vet. App. 252, 254 (1992) (only the en banc Court can 
overrule precedential panel opinion); Brewer v. West, 11 Vet. 
App. 228, 232 (1998) (a later panel decision is considered to 
be an "evolution of the law").  Thus, although the Court has 
not elucidated that distinction, the Board will apply the 
favored language in our analysis.

In determining whether newly submitted evidence is material 
under the caselaw discussed above, we are further guided by 
the Federal Circuit Court's discussion of the "uniquely pro- 
claimant" quality of the veterans' benefits system such that, 
although "not every piece of new evidence is 'material' . . . 
we are concerned . . . that some new evidence may well 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."  Hodge v. West, supra, at 1363.

The Board is required to conduct an independent new and 
material evidence analysis in claims involving final rating 
decisions.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).

Under the circumstances of this case, the Board concludes 
that the additional medical evidence submitted is not new and 
material.  The pertinent criteria provide that service 
connection may be granted for disability resulting from 
personal injury suffered or disease contracted in line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty, in the active military, 
naval, or air service.  38 U.S.C.A. § 1110 (West 1991).

In this case, as referenced above, the RO's May 1990 denial 
of service connection for malaria and a right hip disorder 
was based on the fact that the veteran had presented no 
evidence that established that he had episodes of malaria 
postservice and because there was no evidence that his right 
hip disorder, first noted many years after service, was the 
result of any inservice right leg injury.  The medical 
records, lay statements, hearing testimony and book excerpt 
obtained since the May 1990 decision is not "new" for the 
purposes of 38 U.S.C.A. § 5108 because it is essentially 
cumulative of evidence previously considered by the RO.  
Those records merely provide greater detail with regard to 
the veteran's post-service treatment for complaints of right 
hip pain resulting in a total hip replacement in 1995.

These records do not reflect medical treatment for recurrent 
episodes of malaria.  In other words, these reports are not 
material because they do not provide credible medical 
findings that the veteran had malaria in service or 
thereafter or that his postservice right hip disorder was 
etiologically related to any incident or accident which 
occurred during his military service.

Finally, the statements from the veteran regarding his 
opinion that there is an etiological relationship between an 
alleged inservice right leg injury and his current right hip 
disorder, and the statements attesting to the fact that he 
suffered form episodes of malaria in the 1940s and 1950s 
cannot be considered of any probative value.  Butler v. 
Brown, 9 Vet. App. 167, 170 (1996).  Though an individual may 
be able to provide an accurate statement regarding firsthand 
knowledge of events or observations, a lay person may not 
offer evidence that requires medical knowledge. See Nici v. 
Brown, 9 Vet. App. 494 (1996) citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); See also Spalding v. Brown, 10 Vet. 
App. 6 (1997).  Moreover, the Board also finds that the book 
excerpt is of a general nature and does not contain 
information specific to the issues at hand.  

Entitlement to Service Connection for Bilateral Hearing Loss 

Criteria and Analysis

The threshold question that must be resolved with regard to 
this claim is whether the veteran has presented evidence that 
it is well grounded.  Under the law, it is the obligation of 
the person applying for benefits to come forward with a well-
grounded claim.  38 U.S.C.A. § 5107(a).  A well grounded 
claim is "[a] plausible claim, one which is meritorious on 
its own or capable of substantiation.  Such a claim need not 
be conclusive but only possible to satisfy the initial burden 
of § 5107(a)."  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997).  Mere allegations in support of a claim that a 
disorder should be service-connected are not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  38 U.S.C.A. § 5107(a); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

The Court has held that, in general, a claim for service 
connection is well grounded when three elements are satisfied 
with competent evidence.  Caluza v. Brown, 7 Vet. App. 498 
(1995).   First, there must be competent medical evidence of 
a current disability (a medical diagnosis).  Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992)  Second, there must be evidence 
of an occurrence or aggravation of a disease or injury 
incurred in service (lay or medical evidence).  Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991); Layno v. Brown, 6 Vet. 
App. 465 (1994).  Third, there must be a nexus between the 
in-service injury or disease and the current disability 
(medical evidence or the legal presumption that certain 
disabilities manifest within certain periods are related to 
service).  Grottveit v. Brown, 5 Vet. App. 91, 93; Lathan v. 
Brown, 7 Vet. App. 359 (1995).  

The Court has further held that the second and third elements 
of a well-grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1999) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b) (1999); Savage v. Gober, 10 Vet. App. 
488, 495-97 (1997).  Alternatively, service connection may be 
established under 38 C.F.R. § 3.303(b) by evidence of (i) the 
existence of a chronic disease in service or during an 
applicable presumption period and (ii) present manifestations 
of the same chronic disease.  Ibid.

Also controlling in this case are decisions of the Court 
concerning the types of evidence required to establish 
important facts.  The Court has held that a lay person can 
provide probative eye-witness evidence of visible symptoms, 
however, a lay person can not provide probative evidence as 
to matters which require specialized medical knowledge 
acquired through experience, training or education.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  The Court has 
further held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence to the effect that the claim is 'plausible' or 
'possible' is required."  Grottveit, 5 Vet. App. at 93.  

The basic framework of the law and regulations provides that 
service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§  1110, 1131 1991); 38 C.F.R. § 3.303 
(1999).  In the case of sensorineural hearing loss, service 
incurrence may be presumed if the disease is manifested to a 
compensable degree within one year of service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.307, 3.309 (1999).  

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1999).  

In this case, it is noted that the veteran's SMRs are 
unavailable, presumably having been destroyed in a fire in 
the early 1970s at the NPRC.  Where SMRs are unavailable 
through no fault of the claimant, there is a heightened 
obligation to explain findings and conclusions and to 
carefully consider the benefit of the doubt doctrine under 
38 U.S.C.A. § 5107(b).  O'Hare v. Derwinski, 1 Vet. App. 365 
(1991).  The absence of SMRs notwithstanding, efforts have 
been made to obtain all available postservice records as well 
as abstracts of medical records from the SGO.  These efforts 
resulted in obtainment of daily sick reports.  Thus, the duty 
to assist the veteran in the development of his claim has 
been met.  

Further, satisfactory lay or other evidence that an injury or 
disease was incurred or aggravated in combat will be accepted 
as sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions, or hardships 
of such service even though there is no official record of 
such incurrence or aggravation.  38 U.S.C.A. § 1154 (West 
1991); 38 C.F.R. § 3.304(d) (1999).  It must be noted, 
however, that these provisions deal with the question of 
whether a particular disease or injury occurred in service, 
that is, what happened then, and not with the question of 
either current disability or nexus to service, both of which 
require competent medical evidence.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) and Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).

In summary, these provisions do not establish service 
connection for a combat veteran, but relaxes the evidentiary 
requirements for determining what happened in service.  The 
veteran must still establish that his claim is well grounded 
by medical evidence showing a nexus between a current 
disability and service.  See Caluza, supra.  

Establishing service connection generally requires medical 
evidence of a current disability, (see Rabideau, supra), 
medical, or, in certain circumstances, lay evidence of 
inservice incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed inservice 
disease or injury and the present disease or injury.  Caluza, 
supra; see also Epps v. Gober, 126 F. 3d 1464, 1468 (Fed. 
Cir. 1997) (expressly adopting definition of well grounded 
claim set forth in Caluza.)  Alternatively, under 38 C.F.R. 
§ 3.303(b) (1999), service connection may be awarded for a 
"chronic" condition when: (1) a chronic disease manifests 
itself and is identified as such in service (or within the 
presumption period under 38 C.F.R. § 3.307 (1999)) and the 
veteran presently has the same condition; or (2) a disease 
manifests itself during service (or during the presumptive 
period) but is not identified until later, there is a showing 
of continuity of symptomatology after discharge, and medical 
evidence relates the symptomatology to the veteran's present 
condition.  See Savage v. Gober, 10 Vet. App. 488, 495-98 
(1998).  

Here, the veteran has submitted no competent medical evidence 
to establish a causal nexus between military service, and his 
postservice bilateral hearing loss.  The veteran's lay 
evidence in the form of statements does not constitute 
probative evidence sufficient to connect any current 
disability with service or postservice symptoms.  When the 
question involved does not lie within the range of common 
experience or common knowledge, but requires special 
experience or special knowledge, then the opinion of a 
witness skilled in the particular science, art, or trade is 
needed to establish a well grounded claim.  Espiritu, supra.  
In this case, hearing loss was not noted until over 50 years 
after service.  It was not attributed to that military 
service from so many years before in any way, to include the 
alleged taking of medications for malaria.  

Thus, as the veteran has failed to present evidence of a 
plausible claim for entitlement to service connection for 
bilateral hearing loss, the claim is denied.  


ORDER

As new and material evidence has not been presented to reopen 
a claim of service connection for malaria, the claim is 
denied.  

As new and material evidence has not been presented to reopen 
a claim of service connection for a right hip disorder, the 
claim is denied.  

Entitlement to service connection for bilateral hearing loss 
is denied.  




		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals


 

